DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/16/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 7, 9-12, 14, 16, 19 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. U.S. Patent Publication No. 2017/0323132 (hereinafter Lu) in view of Khuri-Yakub et al. U.S. Patent Publication No. 2019/0050618 (hereinafter Khuri-Yakub), Sidlauskas et al. U.S. Patent Publication No. 2008/0025580 (hereinafter Sidlauskas), He et al. U.S. Patent Publication No. 2019/0034020 (hereinafter He) and Li et al. U.S. Patent Publication No. 2021/0305487 (hereinafter Li1).

    PNG
    media_image1.png
    542
    1253
    media_image1.png
    Greyscale

Consider claim 1, Lu teaches a method of biometric identification at a device (Figures 1-5. Figures 10D-F), comprising: generating, via a light emitting source of the device comprising a first source and a second source ([0068], one or more light sources of different wavelengths), a plurality of pulses of electromagnetic radiation waves, each respective pulse of electromagnetic radiation waves of the plurality of pulses of electromagnetic radiation waves associated with at least one characteristic of a set of characteristics [0068], the at least one characteristic comprising a respective wavelength corresponding to a respective target depth of a respective plane slice of a set of plane slices ([0068], different wavelengths and different depths) associated with a dermal ridge structure of a finger (Figures 10A-F shows the epidermis of the finger 1010 and thus comprises ridges and valleys. Figures 10a-c [0114-0115], acoustic waves 110, where acoustic waves 110 are associated with the fingerprint (e.g. ridge and valleys). [0063], the surface of finger includes ridges and valleys. [0026], fingerprint minutia (ridge structure and valley structure), a value of the at least one characteristic being different for each respective pulse of electromagnetic radiation waves of the plurality of pulses of electromagnetic radiation waves ([0068], different wavelengths and different depths); selecting one or more additional characteristics of the plurality of pulses of electromagnetic radiation waves ([0074], intensity associated with selected wavelengths; [0068], different wavelenghts) based at least in part on the respective target depth of the respective plane slice of the set of plane slices associated with the dermal ridge structure of the finger ([0074], wavelengths and figures 10D-Fn and [0026], fingerprint minutia; [0068], different wavelengths and different depths));synchronizing an activation time of the light emitting source of the device and an exposure time of ([0077], capable of selecting an acquisition time delay to receive acoustic wave emissions at a corresponding distance; [0115], ultrasonic image data being acquired at three different range-gate delays): the ultrasonic receiver array to sense the plurality of generated ultrasonic signals at the set of plane slices within the dermal ridge structure ([0077-0078], [0115] and figure 10D-F. In addition, [0026], fingerprint minutia); emitting, using a display interface local to the device ([0018] refers to controlling the light source system may involve controlling at least one backlight capable of illuminating a display of a mobile device), the plurality of pulses of electromagnetic radiation waves having the one or more additional characteristics to generate the  plurality of ultrasonic signals associated with the set of plane slices associated with the dermal ridge structure of the finger ([0068], different wavelengths and different depths. Ridge and valleys corresponding to slices 1025a-n in figure 10D. Figures 1, 10A and [0064], ultrasonic waves 110) based at least in part on the selecting, wherein the one or more additional characteristics comprises a propagation of the plurality of pulses of electromagnetic radiation waves (([0068], different wavelengths and different depths. In addition, different depths can be considered different target directions); sensing, based at least in part on the synchronizing, the plurality of generated ultrasonic signals at the set of plane slices within the dermal ridge structure using the ultrasonic receiver array based at least in part on emitting the plurality of pulses of electromagnetic radiation waves using the display interface local to the device (Figure 2, sensor array 202. Figures 10a-c and [0114-0115] shows plane slices 1025a-n within ridge structures. Lu’s invention is related to fingerprint identification improvement as mentioned in [0002] and [0009] and thus the epidermal tissues shown in figure 10 are within the ridge and valley structures. [0026], fingerprint minutia (ridge structure and valley structure)), wherein the ultrasonic receiver array (Figure 4, 402) is located at a first plane parallel to the display interface local to the device (Figure 4, surface 425); performing fingerprint information reconstruction using the plurality of generated ultrasonic signals to generate fingerprint information  comprising ridges and valleys at the set of plane slices within the dermal ridge structure ([0078] and figure 4, 3D image. [0062], [0076], [0079], authentication process based on the signals from the ultrasonic sensor array and further refers to fingerprint), wherein ridges and valleys at a first plane slice are different than ridges and valleys at a second plane slice (See figure 10D above, different ridges and valleys at position A1 and A2), wherein a portion of the plurality of pulses of electromagnetic radiation waves that pass through the dermal ridge structure having a first power correspond to the ridges of the dermal ridge structure ([0068], refers to IR LED and red, green, blue, white and ultraviolet wavelengths (and thus corresponding power). Similarly, Applicant’s publication mentions red, blue, green wavelengths. Thus, high power LEDs pass ridges.) and a portion of the plurality of pulses of electromagnetic radiation waves that pass through the dermal ridge structure having a second power less than the first power correspond to the valleys of the dermal ridge structure ([0068], refers to IR LED and red, green, blue, white and ultraviolet wavelengths (and thus corresponding power). Similarly, Applicant’s publication mentions red, blue, green wavelengths. Thus, low power LEDs pass valleys); performing, based at least in part on the synchronizing, range gated imaging at the set  of plane slices within the dermal ridge structure (Figure 10D-F and [0115], ultrasonic image data being acquired at three different range-gate delays); generating a three-dimensional fingerprint image comprising the ridges and valleys associated with the finger based at least in part on performing the fingerprint information reconstruction [0120], [0076] and [0078] and performing the range gated imaging (Figure 10D-F and [0115], ultrasonic image data being acquired at three different range-gate delays); and outputting a representation of the three-dimensional fingerprint image [0120], [0076], [0078].
Lu does not appear to specifically disclose a camera of the device to sense a plurality of pulses of electromagnetic radiation waves and outputting via an organic light emitting diode (OLED) display interface of the device.
However, in a related field of endeavor, Khuri-Yakub teaches a biometric sensing device (abstract) and ultrasound fingerprint scanners integrated with optical systems in [0272] and figure 35, and further teaches a camera of the device to sense(Figure 36 and [0277], camera) a plurality of pulses of electromagnetic radiation waves (Figure 36 and [0277], light source 560) and outputting via an organic light emitting diode (OLED) display interface of the device [0397] and [0378].
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide an optical device integrated with an ultrasonic sensor as taught by Khuri-Yakub with the benefit that an integrated optical system can advantageously measure attributes that are not as easily and/or reliably measured by a fingerprint scanner, such as an ultrasound finger print sensor. For instance, an optical system can measure an oxygen level (e.g., SbO2) and/or respiration. Furthermore, at certain frequencies of light transmitted by an optical system, measurements can be made deeper into a finger and/or illuminate different attributes of a finger than various ultrasound systems as suggested by Khuri-Yakub in [0268]. In addition, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention use OLED in order to meet design choice since Khuri-Yakub teaches light source may be infrared, visible such as OLED and LED as mentioned in [0397]. Furthermore, OLED display are capable of self-emitting. In other words, OLED display does not use backlight as known in the art. Moreover, mobile devices typically include a display such as OLED as suggested in [0378].
Lu does not appear to specifically disclose the first source of the device is located at a second plane having a non-zero angle with respect to the first plane that is less than 90 degrees, and the second source of the device is located at a third plane that is a reflection of the second plane.
However, in a related field of endeavor, Sidlauskas teaches fingerprint sensing in [0034] and figure 1 and further teaches the first source of the device (Figure 1, 121a) is located at a second plane having a non-zero angle with respect to the first plane that is less than 90 degrees (Figure 1, plane of the imager 115), and the second source of the device is located at a third plane that is a reflection of the second plane (Figure 1, 121b).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide two light sources with a particular arrangement as taught by Sidlauskas with the benefit that the number of illumination subsystems  may conveniently be selected to achieve certain levels of illumination, to meet packaging requirements, and to meet other structural constraints of the multispectral biometric sensor as suggested by Sidlauskas in [0038].
Lu does not appear to specifically disclose identifying a worn fingerprint. 
However, in a related field of endeavor, He teaches module may include an ultrasound sensor in [0021], and further teaches identifying a worn fingerprint [0751].
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to identifying a worn fingerprint as taught by He with the benefit that the sensor can image deeper tissues under the skin, such as the dermis. With this signature, the fingerprint can be imaged with sufficient information regardless of the conditions of the finger or the sensing surface, dry, wet, or worn-out fingerprint patterns with shallow finger ridge-valley features as suggested by He in [0751].
Lu does not appear to specifically disclose characteristics comprises a propagation direction.
However, in a related field of endeavor, Li1 teaches a piezoelectric sensor (abstract) and further teaches characteristics comprises a propagation direction in [0081].
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a propagation direction as taught by Li1 the direction can be changed so that fingerprint monitoring in a larger area can be realized as suggested in [0081].

Consider claim 2, Lu, Khuri-Yakub, Sidlauskas, He and Li1 teach all the limitations of claim 1. In addition, Sidlauskas teaches wherein the first source emits light at a 90 degree angle with respect to the second plane, and the second source emits light at a 90 degree angle with respect to the third plane (Figure 1, see spectrum in figure 1 for 121a and 121b).

Consider claim 4, Lu, Khuri-Yakub, Sidlauskas, He and Li1 teach all the limitations of claim 1. In addition, Lu teaches sensing, via a piezoelectric micromachined ultrasonic transducer of the device ([0066], PMUTs), the plurality of generated ultrasonic signals, wherein the three-dimensional fingerprint image comprises a tomographic dermal fingerprint image based at least in part on sensing the plurality of generated ultrasonic signals over the set of plane slices of within dermal ridge structure (Figures 10D-F and [0026], fingerprint minutia). 

Consider claim 7, Lu, Khuri-Yakub, Sidlauskas, He and Li1 teach all the limitations of claim 4. In addition, Lu teaches the piezoelectric micromachined ultrasonic transducer of the device comprises an array of pixel elements ([0066], PMUTs), and wherein the sensing the plurality of generated ultrasonic signals at the set of plane slices within the dermal ridge structure using the ultrasonic receiver array (figure 10D, 1025a-n and [0026], fingerprint minutia) comprises: converting the plurality of generated ultrasonic signals to one or more pixels based at least in part on one or more pixel elements of the array of pixel elements (Figure 14 and [0147], transduce received ultrasonic energy into electric charges), wherein generating the three-dimensional fingerprint image is further based at least in part on the converting [0006] and [0147]. 

Consider claim 9, Lu, Khuri-Yakub, Sidlauskas, He and Li1 teach all the limitations of claim 1. In addition, Lu teaches wherein generating the plurality of pulses of electromagnetic radiation waves comprises: selecting one or more additional characteristics of the plurality of pulses of electromagnetic radiation waves based at least in part on the respective target depth of the respective plane slice of the set of plane slices associated with the dermal ridge structure of the finger ([0074], wavelengths and figures 10D-Fn and [0026], fingerprint minutia), wherein emitting the plurality of pulses of electromagnetic radiation waves comprises: emitting the plurality of pulses of electromagnetic radiation waves having the one or more additional characteristics based at least in part on the selecting, the one or more additional characteristics comprising an intensity of the plurality of pulses of electromagnetic radiation waves ([0074], intensity associated with selected wavelengths).

Consider claim 10, Lu, Khuri-Yakub, Sidlauskas, He and Li1 teach all the limitations of claim 1. In addition, Lu teaches each of the respective wavelengths is within a radio spectrum of an electromagnetic spectrum (EM) spectrum, a microwave spectrum of the EM spectrum, a near-infrared spectrum of the EM spectrum, an infrared spectrum of the EM spectrum, a visible spectrum of the EM spectrum, or an ultraviolet spectrum of the EM spectrum [0068].

Consider claim 11, Lu, Khuri-Yakub, Sidlauskas, He and Li1 teach all the limitations of claim 1. In addition, Lu teaches determining a profile of the dermal ridge structure of the finger based at least in part on sensing the plurality of generated ultrasonic signals at the set of plane slices within the dermal ridge structure using the ultrasonic receiver array (Figures 10D-F and [0026], fingerprint minutia); determining a liveness level of the dermal ridge structure of the finger based at least in part on the profile ([0085], liveness determinations. [0087], blood), wherein outputting the representation of the three-dimensional fingerprint image comprises outputting the liveness level associated with the dermal ridge structure of the finger [0085], [0087] and [0026]. 

Consider claim 12, Lu, Khuri-Yakub, Sidlauskas, He and Li1 teach all the limitations of claim 11. In addition, Lu teaches the profile comprises a shape of a biological tissue of the one or more biological tissues of the dermal ridge structure of the finger or a size of the biological tissue of the dermal ridge structure of the finger, or both [0084] [0026]. 

Consider claim 14, it includes the limitations of claim 1 and thus rejected by the same reasoning. In addition, Lu teaches a processor (Figure 2 and [0070], 206), memory coupled with the processor ([0070], memory); and instructions stored in the memory and executable by the processor [0070]. 

Consider claim 16, it includes the limitations of claim 4 and thus rejected by the same reasoning.

Consider claim 19, it includes the limitations of claim 7 and thus rejected by the same reasoning.

Consider claim 20, it includes the limitations of claim 1 and thus rejected by the same reasoning.

Claims 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu, Khuri-Yakub, Sidlauskas, He and Li1 as applied to claims 1 and 14 above, and further in view of Li et al. U.S. Patent Publication No. 2018/0060635 (hereinafter Li2).
Consider claim 3, Lu, Khuri-Yakub, Sidlauskas, He and Li1 teach all the limitations of claim 1. In addition, Lu teaches performing a backscatter reconstruction at different plane slices of the set of plane slices within the dermal ridge structure (Figure 10d-f and [0115-0116], 1025a-n [0026], fingerprint minutia) to generate a backscattered reconstructed fingerprint image of the different plane slices of the set of plane slices (Figure 10d-f and [0115-0116], 1025a-n). In addition, Lu teaches generate three-dimensional fingerprint image [0078]. 
Lu does not appear to specifically disclose generating the fingerprint image comprises applying a point spread function to the backscattered reconstructed fingerprint image to generate the fingerprint image.
However, in a related field of endeavor, Li2 teaches an ultrasonic image scanning (abstract) and further teaches generating the fingerprint image comprises applying a point spread function to the backscattered reconstructed fingerprint image to generate the fingerprint image ([0019-0020], using PSF in an image distortion removal operation).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use point spread function as taught by Li2 with the benefit that PSF can be used in an image distortion removal operation as suggested by Li2 in [0019].

Consider claim 15, it includes the limitations of claim 3 and thus rejected by the same reasoning.

Claims 5, 6, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu, Khuri-Yakub, Sidlauskas, He and Li1 as applied to claims 16 and 4 above, and further in view of Hinger U.S. Patent Publication No. 2018/0046836 (hereinafter Hinger).
Consider claim 5, Lu, Khuri-Yakub, Sidlauskas, He and Li1 teach all the limitations of claim 4. In addition, Lu teaches wherein the piezoelectric micromachined ultrasonic transducer of the device comprises an array of pixel elements [0066], and wherein sensing the plurality of generated ultrasonic signals comprises: controlling a directionality of the array of pixel elements of the piezoelectric micromachined ultrasonic transducer based at least in part on a propagation direction of the plurality of pulses of electromagnetic radiation waves ([0068], control the wavelength(s) of light emitted by the light source system, and further refers to image data from the ultrasonic sensor array that is obtained with light sources of different wavelengths and at different depths (e.g., varying RGDs) into the target object may be combined to determine the location and type of material in the target object. Figures 10D-F, images 1-n shows different directionality of the array of pixel elements); and collecting plurality of generated ultrasonic signals at different plane slices of the set of plane slices within the dermal ridge structure (figures 10D-F, 1025a-n) based at least in part on the controlling [0068], wherein generating the three-dimensional fingerprint image is further based at least in part on combining one or more generated ultrasonic signals at same plane slices of the set of plane slices based at least in part on the plurality of generated ultrasonic signals (Figures 10D-F). 
Lu does not appear to specifically disclose phases and the amplitudes of the one or more generated ultrasonic waves.
However, in a related field of endeavor, Hinger teaches an ultrasonic sensor in figure 2 and [0043], and further teaches phases and the amplitudes of the one or more generated ultrasonic signals [0043].
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to sense phase and amplitude as taught by Hinger with the benefit that phase and amplitude should allow detection of the ridges and valleys of the fingerprint as suggested by Hinger in [0043].

Consider claim 6, Lu, Khuri-Yakub, Sidlauskas, He, Li1 and Hinger teach all the limitations of claim 5. In addition, Lu and Hinger teach collecting the phases and the amplitudes of the plurality of generated ultrasonic signals at different plane slices of the set of plane slices within the dermal ridge structure comprises:(Lu’ figure 10D, 1025a-n and Hinger’s [0043]) activating one or more of pixel rows or pixel columns of the array of pixel elements based at least in part on a pattern (Lu’s Figure 14 and [0147-0148], pixel arrays 1435). 

Consider claim 17, it includes the limitations of claim 5 and thus rejected by the same reasoning.

Consider claim 18, it includes the limitations of claim 6 and thus rejected by the same reasoning.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (see new reference Li1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512. The examiner can normally be reached Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO W FLORES/Primary Examiner, Art Unit 2621